DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    362
    82
    media_image1.png
    Greyscale

Claim(s) 1-6, 8-9, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 6128672 A), further in view of Shveidel (US 20220121501 A1), and further in view of Shin (US 11288014 B2).

Claim 1. (Currently Amended) An apparatus, comprising:
a memory device; and
a controller coupled with the memory device and configured to cause the apparatus to:
receive a first command from a host system;
add the first command to a command queue, wherein the command queue comprises a plurality of commands to be executed by a memory system, and wherein each of the plurality of commands corresponds to a respective queue tag of the command queue; 
measure a queue refill time for the command queue based at least in part on at least one queue tag of the command queue, the queue refill time corresponding to a time difference between the first command and a second command subsequent to the first command being added to the command queue at a same queue tag; and
adjust at least one resource for the command queue based at least in part on the queue refill time.


Referring to claims 1, 19, 20 and taking claim 1 as exemplary, Lindsley teaches an apparatus, comprising:
a memory device; and ([Lindsley Claim 1] A device for efficient transfer of data items between a host processor and an external device)
a controller coupled with the memory device and configured to cause the apparatus to: ([Lindsley Col 28 lines 19-20] the TSA (Task Scheduling Accelerator) 80 may be connected to almost any type of Host Processor 70: RISC, CISC, DSP, microcontroller, etc.)
receive a first command from a host system; ([Lindsley Col 8 lines 40-42] Another issue with external task scheduling devices is the host processor generating events faster than the TSA can process them.) (i.e., the host issues an event/task/command to the TSA)
add the first command to a command queue, wherein the command queue comprises a plurality of commands to be executed by a memory system, and ([Lindsley Col 5 lines 58-60] FIG. 29 is a flow chart showing one embodiment of steps for how the interrupt service routine moves a task between queues in accordance with the present invention. [Lindsley Col 11 lines 29-45] The Add Task function. The Add Task register 462 is used to issue a command to add a new task to the task set. The Add Task function 123 in the Task Scheduling Programming Interface 12 is described in detail in FIG. 7, numeral 700. The Add task function 123 first adds a new task object to the data structures 11 via data path 21 to configure the context of the new task (task object) 1232 and links the new task object into the Ready Task Queue as specified by the new task priority 1233.)
wherein each of the plurality of commands corresponds to a respective queue tag of the command queue; ([Lindsley Col 11 lines 29-45] The Add Task function 123 then writes the priority of the new task to the Add Task register 462 as shown in 1234. The priority of the new task is transferred to the Parameter register 460 and the Add Task bit is set in the Task Command register 465. To ensure the Add Task command has been completed 1235, the add task function 123 waits until the TSA has cleared the Add Task Bit in the Task Command register 465.)
Lindsley discloses operation time improvement and masking the amount of time needed for an operation, but does not explicitly teach measuring a queue refill time.
However, Shveidel teaches measure a queue refill time for the command queue based at least in part on at least one queue tag of the command queue, ([Shveidel 0010] Additionally or alternatively, determining a waiting time measure for at least a subset of the plurality of threads in one or more thread queues of the first processing core comprises determining an average ready waiting time for the threads in the one or more ready queues of the first processing core over a specified time interval. [Shveidel 0103] In some embodiments, at least a portion of the thread queues 232-1 may comprise prioritized thread queues, illustratively used for all or substantially all synchronization objects for which threads encounter significant waiting times)
Lindsley and Shveidel are analogous art because they are from the same field of endeavor in queue management. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Lindsley and Shveidel before them to combine the queue structure of Lindsley with time measurement of Shveidel. The reason or motivation for doing so would be ([Shveidel 0002] for limiting latency or providing other performance guarantees).
adjust at least one resource for the command queue based at least in part on the queue refill time. ([Shveidel Claim 18] A method comprising: obtaining timestamps for respective dequeue events involving respective ones of a plurality of threads of one or more applications executing on a first one of a plurality of processing cores of a storage system; determining a waiting time measure for at least a subset of the plurality of threads in one or more thread queues of the first processing core; and controlling performance of a per-core queue rebalancing process for the first processing core based at least in part on one or more of the dequeue event timestamps and the waiting time measure; wherein in conjunction with performance of the per-core queue rebalancing process, at least one thread is moved from at least one of the thread queues of the first processing core to a thread queue of a different one of the processing cores of the storage system.) (moving a thread from one core to another adjusts a resource)
The modified combination or Lindsley teaches a queue refill time, but does not teach a queue refill time corresponding to a time difference between the first command and a second command.
However, Shin teaches the queue refill time corresponding to a time difference between the first command and a second command subsequent to the first command being added to the command queue at a same queue tag; and ([Shin Claim 17] the patterns of commands include a queuing time pattern indicative of an amount of time from a time at which a first command was queued to a time at which a second command of a different type from the first command was queued)
Lindsley modified and Shin are analogous art because they are from the same field of endeavor in queue management. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Lindsley modified and Shin before them to modify the queue refill time measurement of Lindsley modified with dequeue/enqueue time measurement of Shin. The reason or motivation for doing so would be ([Shin Col 1  lines 46-52] to improve read performance and reliability of data).
Claim 19 is a computer-readable medium, and claim 20 is a method versions of the apparatus of claim 1, and are rejected using the same rationale.

Referring to claim 2, Lindsley modified teaches the apparatus of claim 1, wherein, to adjust the at least one resource for the command queue, the controller is configured to cause the apparatus to:
perform one or more operations at the memory system using the at least one resource for the command queue during a duration associated with the queue refill time. ([Shveidel 0110] In conjunction with performance of the per-core rebalancing process for the first processing core 210-1, another one of the processing cores 210 is identified based at least in part on the waiting time measure, and at least one thread is moved from at least one of the thread queues 232-1 of the first processing core 210-1 to one or more of the thread queues of the identified other one of the processing cores 210 of the storage system 105. [Shveidel 0145] Functionality such as that described in conjunction with the flow diagram of FIG. 3 can be implemented at least in part in the form of one or more software programs stored in memory and executed by a processor of a processing device such as a computer or server.)

Referring to claim 3, Lindsley modified teaches the apparatus of claim 1, wherein, to adjust the at least one resource for the command queue, the controller is configured to cause the apparatus to:
deactivate the at least one resource for the command queue during a duration associated with the queue refill time. ([Shveidel 0201] In releasing logical address space in the storage system, a dereferencing operation is generally executed for each of the LBAs being released. More particularly, the reference count of the corresponding physical block is decremented. A reference count of zero indicates that there are no longer any logical blocks that reference the corresponding physical block, and so that physical block can be released.) ([Shveidel 0206-7] discloses the dereferencing is part of the rebalancing and occurs at [Shveidel Fig. 3] step 304.) 

Referring to claim 4, Lindsley modified teaches the apparatus of claim 1, wherein, to adjust the at least one resource for the command queue, the controller is configured to cause the apparatus to:
adjust a clock rate for a processor during a duration associated with the queue refill time. ([Lindsley Col 30 lines 4-49] The only irregular instruction currently required is to disable the s TSA clock to reduce power consumption. When the Special Operation Instruction decoder 80167 decodes a clock disable operation, Clock Control 80161 disables the clock from the Clock Generator 80160 to the Instruction Counter 80162.)

Referring to claim 5, Lindsley modified teaches the apparatus of claim 1, wherein, to adjust the at least one resource for the command queue, the controller is configured to cause the apparatus to:
adjust a voltage for a processor during a duration associated with the queue refill time. ([Lindsley Col 30 lines 4-49] The Clock Control 80161 is re-activated by the Clock Activate Logic 801600 whenever any of three conditions exist: (1) a semaphore is posted 8032 as indicated by Semaphore Posted bit set in the Status register, (2) a task command has been issued 8033 as indicated by any bit in the Task Command register being set, or (3) the software Semaphore Index Queue 15 is non-empty and can be transferred to the Asynchronous Task Command Interface as is indicated by the Semaphore Post bit in the Status register being cleared and the Post Queue Head counter being unequal to the Post Queue Tail counter 8034. Thus, it can be seen that if the TSA is inactive, disabling the state machine can save considerable power.)

Referring to claim 6, Lindsley modified teaches the apparatus of claim 1, wherein, to adjust the at least one resource for the command queue, the controller is configured to cause the apparatus to:
adjust a queue depth of the command queue from a first quantity of queue tags to a second quantity of queue tags, the queue depth corresponding to a threshold quantity of commands supported by the command queue. ([Lindsley Claim 5] the tail compare unit, coupled to the queue max unit and the queue tail unit, for determining if a queue tail unit value has reached a first predetermined value and setting the queue tail unit value to a second predetermined value if the first predetermined value is reached, [Lindsley Claim 7] The device of claim 5 wherein the queue tail unit automatically adjusts after being read by a data register interface.)

Referring to claim 8, Lindsley modified teaches the apparatus of claim 6, wherein the controller is further configured to cause the apparatus to:
determine a type of read command to use for read operations by the memory system based at least in part on adjusting the queue depth. ([Lindsley Claim 20] The method of claim 18 further including, when the status unit indicates that the data register unit is full, reading, by the data register interface, the queue pointer unit to obtain an index from the queue tail unit and writes a data item to a queue using the index. 
[Lindsley Claim 21] The method of claim 17 further including, reading, by the interrupt service routine unit, the queue pointer unit to obtain an index from the queue head unit, retrieving a data item from a queue using the index and writing the data item to the data register unit.) (i.e., the method determines which type of read command it can use, whether by register interface or via an interrupt service.)

Referring to claim 9, Lindsley modified teaches the apparatus of claim 6, wherein the controller is further configured to cause the apparatus to:
adjust a quantity of memory resources allocated to a cache based at least in part on adjusting the queue depth. ([Shveidel 0091] In conjunction with performance of the per-core queue rebalancing process for the first processing core 210-1, at least one thread is moved from at least one of the thread queues 232-1 of the first processing core 210-1 to a thread queue of a different one of the processing cores 210-2 through 210-P.) (As the rebalancing happens between the processor cores, it means the queues are stored in core memory, i.e., cache, which is subsequently adjusted.) 

Referring to claim 17, Lindsley modified teaches the apparatus of claim 1, wherein the controller is further configured to cause the apparatus to:
adjust the queue refill time for the command queue based at least in part on executing one or more additional commands. ([Shveidel 0091] The processing device 108-1, at least in part via its scheduler 230-1 and per-core queue rebalancer 231-1, is illustratively configured to obtain timestamps for respective dequeue events involving respective ones of a plurality of threads of one or more applications executing on the first processing core 210-1, to determine a waiting time measure for at least a subset of the plurality of threads in one or more of the thread queues 232-1 of the first processing core 210-1,) (The dequeue timestamp corresponds to the command that has finished executing and is being removed from the queue, which forces the recalculation of the queue wait time.)

Referring to claim 18, Lindsley modified teaches the apparatus of claim 1, wherein the controller is further configured to cause the apparatus to:
calculate a threshold performance of the memory system based at least in part on the queue refill time, wherein the at least one resource is adjusted based at least in part on the threshold performance. ([Shveidel 143] In step 304, per-core queue rebalancing is provided for the processing cores of the storage node by moving threads between ready queues of different processing cores based at least in part on the last dequeue event timestamps and the waiting time measures) (Rebalancing of the cores is taken as a calculation and adjustment of resources.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 6128672 A), Shveidel (US 20220121501 A1), and Shin (US 11288014 B2) as applied to claim 6 above, and further in view of Sarcone (US 8966130 B2) and Udell (US 20070168789 A1).

Referring to claim 7, Lindsley modified discloses adjusting the queue depth and processors, but does not explicitly disclose adjusting a quantity of memory devices operating in parallel.
Sarcone teaches adjust a quantity of memory devices operating in parallel for the memory system, ([Sarcone Col 6 lines 59-63] The allocation of tags to the devices may thus be managed (operation 316) until the devices are no longer connected to the host and/or processing of queued commands is disabled in the devices.) (Disabling or disconnecting the device is taken as adjusting a quantity of memory devices. These devices operate in parallel. [Sarcone Col 7 lines 34-42])
Lindsley modified Sarcone are analogous art because they are from the same field of endeavor in queue management. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Lindsley modified and Sarcone before them to combine the queue structure of Lindsley modified with the adjustment of storage devices of Sarcone. The reason or motivation for doing so would be ([Sarcone Col 6 lines 19-27] to manage the allocation of a set of tags to one or more of the devices).
Further, Lindsley modified teaches adjusting a quantity of processor cores, but does not explicitly teach adjusting a quantity of processors operating in parallel.
Udell teaches adjusting a quantity of processors operating in parallel for the memory system, or both based at least in part on adjusting the queue depth. ([Udell Claim 34] A method according to claim 25 wherein the controlling processor adjusts the number of controlled processors performing different types of tasks. [Udell 0039] FIG. 11A is a block diagram illustrating an exemplary configuration for distributed processing of tasks wherein tasks that target a non-overlapping set of faults are allocated to different processors to be executed in parallel.) 
Lindsley modified and Udell are analogous art because they are from the same field of endeavor in queue management. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Lindsley modified and Udell before them to combine the queue structure of Lindsley modified with the adjustment of processors and storage devices of Udell. The reason or motivation for doing so would be for ([Udell 0079] reducing memory requirements).

Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 6128672 A), Shveidel (US 20220121501 A1), and Shin (US 11288014 B2) as applied to claim 6 above, and further in view of Sarcone (US 8966130 B2).

Referring to claim 10, Lindsley modified discloses adjusting the queue depth and processors, but does not explicitly teach reallocation of resources not associated with the second quantity of queue tags.
Sarcone teaches the apparatus of claim 6, wherein the controller is further configured to cause the apparatus to:
reallocate at least a portion of resources for the command queue associated with the first quantity of queue tags but not associated with the second quantity of queue tags based at least in part on adjusting the queue depth. ([Sarcone Col 4 lines 17-21] the queue-management apparatus may track outstanding queued commands by assigning a tag to each issued queued command. For example, a SATA device driver may issue a queued command to a SATA device with a unique numeric tag (e.g., from 0 to 31) for the queued command. [Sarcone Col 5 line 56-Col 6 line 2] The tags may also be allocated to the devices based on the activity levels of the devices. For example, the allocated tags may indicate that device 1 has a moderate activity level, device 2 has a low activity level, and device 3 has a high activity level. In addition, tags 12-31 may remain unallocated to enable the processing of subsequent tag requests and/or reallocation of the tags based on changes to the devices' activity levels. For example, two tags from the unallocated tags may be reserved for each device connected to the host that has not yet requested tags. Thus, if tag requests have not yet been received from four devices, eight of the 20 unallocated tags may be reserved for the four devices, and 12 of the 20 unallocated tags may be available for subsequent allocation to all devices connected to the host.)
Lindsley modified are analogous art because they are from the same field of endeavor in queue management. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Lindsley modified before them to combine the queue structure of Lindsley modified with the adjustment of storage devices of Sarcone. The reason or motivation for doing so would be ([Sarcone Col 6 lines 19-27] to manage the allocation of a set of tags to one or more of the devices).

Referring to claim 11, Lindsley modified teaches the apparatus of claim 6, wherein the first quantity of queue tags is greater than the second quantity of queue tags. ([Sarcone Col 6 lines 3-11] Next, in allocation 204, tags 8-11 may be unallocated from device 3, resulting in eight allocated tags and 24 unallocated tags. The reduction in the number of tags allocated to device 3 may indicate that the activity level of device 3 has dropped. Tags 8-11 may subsequently be reallocated to device 2 in allocation 206, indicating that the activity level of device 2 has increased. Finally, tags 12-13 may be allocated to device 4 in allocation 208 in response to a tag request from device 4, resulting in 14 allocated tags and 18 unallocated tags.)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 6128672 A), Shveidel (US 20220121501 A1), and Shin (US 11288014 B2) as applied to claim 6 above, and further in view of Li (JP 2007104677 A).

Referring to claim 12, Lindsley modified teaches changing resources based on queue refill time ([Shveidel Claim 18]), as well as doing so in a predictable manner ([Shveidel 0124]), but does not explicitly disclose predicting threshold queue depth.
Li teaches to: predict a threshold queue depth based at least in part on the queue refill time, wherein the queue depth of the command queue is adjusted to the predicted threshold queue depth. ([Li 17243321_2022-06-09_JP_2007104677_A_M.pdf] In the present invention, the maximum delay of the delay sensitive service at each node of the network is calculated by the maximum queue length at the output port of the node and the link bandwidth at the port. The maximum queue length is predicted by the traffic of delay sensitive services that can reach the port.)
Lindsley modified and Li are analogous art because they are from the same field of endeavor in queue management. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Lindsley modified and Li before them to combine the resource changing based on queue refill time of Lindsley modified with threshold queue depth prediction of Li. The reason or motivation for doing so would be ([Li 17243321_2022-06-09_JP_2007104677_A_M.pdf] for providing a quality of service (QoS) guarantee to a service flow based on the predicted delay.)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 6128672 A), Shveidel (US 20220121501 A1) ), and Shin (US 11288014 B2) as applied to claim 1 above, and further in view of Sarcone (US 8966130 B2).
Referring to claim 13, Lindsley modified teaches queue operations, but does not explicitly describe dequeuing one command and enqueueing another command.
Sarcone teaches to: execute the first command; ([Sarcone Col 4 lines 14-16] After the queued commands are placed into the queue, the device may execute the queued commands in the order maintained by the queue.)
remove the first command from the first queue tag of the command queue based at least in part on executing the first command; ([Sarcone Col 5 lines 4-7] After the queued command is completed by the device, the device may signal the completion of the queued command by clearing the bit in the status register.)
receive the second command from the host system; and ([Sarcone Col 4 lines 24-27] After receiving the allocated tags, the queue-management apparatus may use the tags to queue commands from the host (e.g., application 102, filesystem 104, etc.) to the device and track the status of the queued commands.)
add the second command to the command queue at the first queue tag based at least in part on removing the first command from the command queue, ([Sarcone Col 7 lines 28-33] Queuing of commands may continue (operation 410) as long as queued command processing is enabled in the device. If queuing is to continue, the tags are used in the processing of the queued commands (operation 406) and updates to the tags (operation 408) may be received (operation 404) until queued commands are no longer used in the device.)
Lindsley modified are analogous art because they are from the same field of endeavor in queue management. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Lindsley modified and Sarcone before them to combine the queue structure of Lindsley modified with the adjustment of storage devices of Sarcone. The reason or motivation for doing so would be ([Sarcone Col 6 lines 19-27] to manage the allocation of a set of tags to one or more of the devices).
Further, Lindsley modified teaches wherein the queue refill time is measured based at least in part on removing the first command from the first queue tag and adding the second command to the command queue at the first queue tag. ([Shveidel Claim 9] comparing a last dequeue event timestamp to a current timestamp; responsive to a difference between the current timestamp and the last dequeue event timestamp being greater than a threshold) (since current timestamp occurs at a moment of the second command enqueueing, it is taken as the enqueueing time of the second command.)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 6128672 A), Shveidel (US 20220121501 A1) ), Shin (US 11288014 B2), and Sarcone (US 8966130 B2), as applied to claim 13 above, and further in view of Barrell (US 20150046605 A1).

Referring to claim 14, Lindsley modified teaches the apparatus of claim 13, wherein the controller is further configured to cause the apparatus to: 
store, with a first association to the first queue tag ([Sarcone Col 2 lines 7-19]), a first timestamp indicating a first time at which the first command is removed from the first queue tag of the command queue; ([Shveidel 0009] In some embodiments, obtaining timestamps for respective dequeue events involving respective ones of a plurality of threads of the first processing core comprises obtaining a last dequeue event timestamp indicating a time of a last dequeue event from one or more ready queues of the first processing core. Such a “ready queue” is considered an example of a “thread queue” as that term is broadly used herein.) 
calculate a difference between the second timestamp and the first timestamp to determine the queue refill time. ([Shin Claim 17] the patterns of commands include a queuing time pattern indicative of an amount of time from a time at which a first command was queued to a time at which a second command of a different type from the first command was queued)
Lindsley modified does not explicitly teach second timestamp indicating a second time at which the second command is added to the command queue. 
However, Barrell teaches store, with a second association to the first queue tag, a second timestamp indicating a second time at which the second command is added to the command queue at the first queue tag; and ([Barrell 0056]  each command added to the queue is stored with its own command add event timestamp.)
Lindsley modified and Barrell are analogous art because they are from the same field of endeavor in queue management. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Lindsley modified and Barrell before them to combine the queue refill time calculation of Lindsley modified with collection and storage of a dequeue event timestamp of Barrell. The reason or motivation for doing so would be ([Barrell 0005] for improving I/O performance by a storage controller).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsley (US 6128672 A), Shveidel (US 20220121501 A1), and Shin (US 11288014 B2) as applied to claim 1 above, and further in view of Liu (CN 112187563 A).

Referring to claim 15, Lindsley modified teaches calculation of the queue refill time, but does not explicitly disclose measuring and averaging of refill times.
Liu teaches to: measure a plurality of refill times for a plurality of queue tags of the command queue; and ([Liu Claim 1] acquiring the time delay information of each main operation code according to the queue waiting time delay, the execution ending time, the main request times, the total request times, the main processing times and the total processing times)
average the plurality of refill times to determine the queue refill time. ([Liu Claim 2] configuring a time delay statistic switch of the main operation code; and starting the calculation of the time delay information of the main operation code in response to the time delay statistic switch being turned on.)
Lindsley modified and Liu are analogous art because they are from the same field of endeavor in queue management. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Lindsley modified and Liu before them to combine the queue refill time calculation of Lindsley modified with collection and averaging of refill time of Liu. The reason or motivation for doing so would be to ([Liu Abstract] provides a real-time monitoring and diagnosing tool for optimizing the performance).

Referring to claim 16, Lindsley modified teaches the apparatus of claim 1, wherein the controller is further configured to cause the apparatus to:
store the queue refill time at the memory device of the memory system, the controller of the memory system, the command queue, or a combination thereof. ([Liu Claim 1] acquiring the time delay information of each main operation code according to the queue waiting time delay, the execution ending time, the main request times, the total request times, the main processing times and the total processing times.) (since the waiting time delay needs to be acquired for the processor to operate on, after it’s been calculated, means it is in memory storage.)

Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. The Applicant argues:
“Shveidel describes “determining a waiting time measure for at least a subset of [a] plurality of threads in one or more thread queues.” Id. [0010]. Shveidel specifies that “the waiting time measure comprises comparing a last dequeue event timestamp to a current timestamp.” Id. [0011] (emphasis added). Shveidel states that “responsive to a difference between the current timestamp and the last dequeue event timestamp being greater than a threshold, performance of the per-core rebalancing process . . . is initiated,” Id. That is, Shveidel provides for a device to measure a time between a time of a prior dequeue event and a current time and initiate a per-core rebalancing process based on the difference.”
However, since current timestamp occurs at a moment of the second command enqueueing, it is taken as the enqueueing time of the second command. Further, Barrell also teaches storing enqueue timestamp for each command enqueue event.
Additionally, the limitation of claims 1, 19, and 20 as written, “measure a queue refill time for the command queue based at least in part on at least one queue tag of the command queue”, does not prevent the usage of [Shveidel 0010], because [Shveidel 0010] describes “determining an average ready waiting time for the threads (i.e., commands) in the one or more ready queues of the first processing core over a specified time interval”, which, when taken with Lindsley’s description of queue tags, fully satisfies the limitation.

“Further, Shveidel is silent as to a queue tag of a command queue”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically, Lindsey teaches bits, indexes, and pointers, which can be construed as queue tags. Additionally, Sarcone also teaches queue tags.

“Shveidel’s description of comparing a last dequeue time event timestamp to a current timestamp does not teach or suggest a “queue refill time corresponding to a time difference between the first command and a second command subsequent the first command being added to the command queue,” as recited in amended independent claim 1.”
Applicant’s arguments with respect to claim(s) 1, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 9:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER VINNITSKY/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136